ruling on a trial de novo request for an abuse of discretion.         Casino
                  Properties, Inc. v. Andrews, 112 Nev. 132, 135-36, 911 P.2d 1181, 1183
                  (1996). Having reviewed the briefs and appendices on appeal, we conclude
                  that the district court incorrectly dismissed appellant's trial de novo
                  request based on the failure to pay the jury fees. NSTR 4(a)(1) requires
                  the payment of "applicable juror fees." As argued by appellant, he did not
                  seek a jury trial in his request for a trial de novo. Respondent likewise did
                  not file a demand for a jury trial. Therefore, no jury fees were necessary
                  in this proceeding. As there were no "applicable juror fees," appellant was
                  under no obligation to pay for unnecessary jury fees. The same outcome
                  results under the requirements of NSTR 31(b)(1). Accordingly, the district
                  court abused its discretion in dismissing the request for a trial de novo
                  and we
                              ORDER the judgment of the district court VACATED and we
                  REVERSE AND REMAND this matter to the district court for proceedings
                  consistent with this order.




                                                                                         J.
                                                             Saitta




                  cc: Hon. Connie J. Steinheimer, District Judge
                       Hon. Janet J. Berry, District Judge
                       Donald D. Beury
                       Jazz Aldrich
                       Washoe District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A     '